

115 HR 298 IH: Fannie Mae and Freddie Mac Transparency Act of 2017
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 298IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Chaffetz introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require additional entities to be subject to the requirements of section 552 of title 5, United
			 States Code (commonly referred to as the Freedom of Information Act), and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Fannie Mae and Freddie Mac Transparency Act of 2017. 2.Applicability of FOIANotwithstanding section 551 of title 5, United States Code, during any period that the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation is under conservatorship or receivership pursuant to section 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617), such enterprise shall be considered to be an agency for purposes of section 552 of such title.
		